AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                                                   Print/Publish to .pdf PageID.16
                                                                             Save As...                                                                                      Reset
                    Case 2:19-cv-00159-JTN-MV ECF No. 3 filed 08/13/19              Page 1 of 2

                        SUMMONS IN A CIVIL ACTION
      UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                      RICHARD J. HILL
                                                                                                                 Case No. 2:19-CV-00159
                                                                                                                 Hon. Janet T. Neff
                                                                                               TO: Township of Forsyth
                                  v.
                                                                                          ADDRESS: 186 Flint St.
 TOWNSHIP OF FORSYTH and JUSTIN WONCH                                                                      Gwinn, MI 49841




A lawsuit has been filed against you.                                                                PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
                                                                                                       PHILLIP B. TOUTANT (P72992)
                                                                                                       Numinen, DeForge & Toutant, P.C.
YOU ARE HEREBY SUMMONED and required to serve
                                                                                                       105 Meeske Avenue
upon plaintiff, an answer to the attached complaint or a motion                                        Marquette, MI 49855
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
   P.O. Box 698, 314 Federal Building, Marquette, MI 49855                                                                                                         Insert Today's Date
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933

                                                                                                                                                                       August 13, 2019
                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Township of Forsyth                                              was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
on                                .                                                                                         (place where served)
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                                                   Print/Publish to .pdf PageID.17
                                                                             Save As...                                                                                      Reset
                    Case 2:19-cv-00159-JTN-MV ECF No. 3 filed 08/13/19              Page 2 of 2

                        SUMMONS IN A CIVIL ACTION
      UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                      RICHARD J. HILL
                                                                                                                 Case No. 2:19-CV-00159
                                                                                                                 Hon. Janet T. Neff
                                                                                               TO: Township of Forsyth
                                  v.
                                                                                          ADDRESS: 186 Flint St.
 TOWNSHIP OF FORSYTH and JUSTIN WONCH                                                                      Gwinn, MI 49841




A lawsuit has been filed against you.                                                                PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
                                                                                                       PHILLIP B. TOUTANT (P72992)
                                                                                                       Numinen, DeForge & Toutant, P.C.
YOU ARE HEREBY SUMMONED and required to serve
                                                                                                       105 Meeske Avenue
upon plaintiff, an answer to the attached complaint or a motion                                        Marquette, MI 49855
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
   P.O. Box 698, 314 Federal Building, Marquette, MI 49855                                                                                                         Insert Today's Date
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933

                                                                                                                                                                       August 13, 2019
                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Township of Forsyth                                              was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
on                                .                                                                                         (place where served)
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
